Title: To Alexander Hamilton from Charles Carroll of Carrollton, 1 January 1799
From: Carroll, Charles (of Carrollton)
To: Hamilton, Alexander


          
            Dr. Sir,
            Annapolis 1st Janry 1799
          
          The Count de Moelien’s observations on the opposite side were transmitted to you in my letter dated early in last month. Not having been favored with yr. answer, I take the liberty of transmitting a copy of his sentiments.
          The Count is anxiously waiting your determination—To what I have said in his favor I can add nothing. He is in my opinion a man of strict honor and integrity, and as such may be confided in: he is also, as far —— am able to judge a man of — good sense. Wishing you many happy new years I am with Sentiments of great regard and respect Dear Sir, Yr. most hum. Sert. 
          
            Ch. Carroll of Carrollton
          
        